 1

 2

 3                         UNITIED STATES DISTRICT COURT
 4
                          EASTERN DISTRICT OF CALIFORNIA
 5

 6                                                  Case No. 1:17-cv-01686-LJO-JLT
     T.L. by his Guardian Ad Litem Keisha
 7 Layne,                                           Order Granting Unopposed
 8                       Plaintiff,                 Motion for Attorney’s Fees
 9                                                  (ECF No. 32)
                   v.
10

11    Southern Kern Unified School District,
      Does 1-100, inclusive,
12

13                       Defendant.
14

15

16          Before the Court for decision is a motion for attorney’s fees filed by Plaintiff,
17    T.L., seeking an award under the Individuals with Disabilities Education Act
18    (“IDEA”), 20 U.S.C. § 1415(i)(3)(B)(i)(I), in the amount of $155,925.00 ($133,870.00
19    for time spent before the Office of Administrative Hearings (“OAH”) and
20    $22,055.00 for time spent before this Court). ECF No. 32. Defendant Southern
21
      Kern Unified School District (“District”) does not oppose the motion. ECF No. 33.
22
            Plaintiff is entitled to recover attorney’s fees under IDEA, which provides
23
      that “[i]n any action or proceeding brought under this section, the court, in its
24
      discretion, may award reasonable attorneys’ fees as part of the costs . . . to a
25
      prevailing party.” 20 U.S.C. § 1415(i)(3)(B)(i)(I). A party prevails under IDEA when
26
      they succeed on “any significant issue in litigation which achieves some of the
27

28
      benefit the part[y] sought in bringing the suit.” Parents of Student W. v. Puyallup


                                               1
 1   Sch. Dist. No. 3, 31 F.2d 1489, 1498 (9th Cir. 1994). Here, Plaintiff prevailed
 2   because OAH reversed the District’s expulsion of Plaintiff and ordered his
 3
     reinstatement. Declaration of David M. Grey (“Grey Decl.”), Ex. 12 at 24.
 4
           The Court “shall reduce” the fee award where “the amount of attorneys’
 5
     fees otherwise authorized to be awarded unreasonably exceeds the hourly rate
 6
     prevailing in the community for similar services by attorneys of reasonably
 7
     comparable skill, reputation, and experience,” or “the time spent and legal
 8
     services furnished were excessive considering the nature of the action or
 9
     proceeding.” 20 U.S.C. § 1415(i)(3)(F).
10

11         As mentioned, the District does not oppose the fee motion and therefore

12   does not raise any objections to the amount of fees requested. A review of the
13   entire record, including the declaration of Plaintiff’s counsel shows that the hours
14   requested by Plaintiff are reasonable for the litigation in the administrative
15   proceedings and this Court. See Gates v. Deukmejian, 987 F.2d 1392, 1397-98 (9th
16   Cir. 1993) (party opposing fee motion has the burden of submitting evidence
17   challenging accuracy and reasonableness of the hours charged or the facts
18   asserted in the fee applicant’s affidavits); see also Moreno v. City of Sacramento,
19
     534 F.3d 1106, 1112 (9th Cir. 2008) (court should, by and large, defer to the
20
     winning lawyer’s professional judgment regarding the time required to spend on
21
     the case).
22
           Plaintiff requests an hourly rate of $550.00 for attorney Grey based upon
23
     rates charged in the Central District of California. This rate is “in line with those
24
     [rates] prevailing in [that] community for similar services by lawyers of reasonably
25

26
     comparable skill, experience and reputation.” Blum v. Stenson, 465 U.S. 886, 895

27   & n. 11 (1984). Plaintiff has submitted evidence establishing that there are no (or

28   at least very few) qualified or competent special education attorneys available

                                               2
 1   locally in Plaintiff’s community and therefore that it is reasonable to import the
 2   hourly rates from the Central District into this case. See Grey Decl., ¶¶ 16-21.
 3
           The number of hours requested (283.5) are also reasonable for this
 4
     relatively complex case, which involved, among other things, a five-day trial before
 5
     the OAH. See ECF No. 32-1 at 4; Grey Decl., ¶¶ 9, 23-25. Plaintiff’s counsel has
 6
     eliminated some of his time (and the time of other lawyers who worked on this
 7
     matter) in an exercise of billing discretion. See id. at ¶¶ 7-8. The Court has
 8
     reviewed counsel’s billing statements and concludes the hours requested are
 9
     reasonable and well documented. See Grey Decl., Ex. 2, ECF No. 32-4.
10

11                                           ORDER

12         Accordingly, upon good cause being shown, the Court GRANTS Plaintiff’s
13   motion for attorney’s fees and ORDERS Defendant to pay Plaintiff prevailing party
14   attorney’s fees in the amount of $155,925.00.
15         The hearing on this motion, currently set for April 29, 2019, is VACATED.
16         The Court is informed that the parties have settled all remaining aspects of
17   this case. The parties shall file dispositional documents within thirty (30) days of
18   the date of this order.
19

20   IT IS SO ORDERED.

21      Dated:   April 24, 2019                      /s/ Lawrence J. O’Neill _____
22                                           UNITED STATES CHIEF DISTRICT JUDGE

23

24

25

26
27

28

                                             3
